
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 898
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2009
			Mr. King of New York
			 (for himself, Mr. Crowley,
			 Mr. Manzullo,
			 Mr. Wolf, Mr. Rohrabacher, and Mr. Pitts) submitted the following resolution;
			 which was referred to the Committee on
			 Foreign Affairs, and in addition to the Committees on
			 Ways and Means and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the sense of Congress regarding
		  the immediate and unconditional release of Aung San Suu Kyi, a meaningful
		  tripartite political dialogue toward national reconciliation, and the full
		  restoration of democracy, freedom of assembly, freedom of movement, freedom of
		  speech, freedom of the press, and internationally recognized human rights for
		  all Burmese citizens.
	
	
		Whereas Aung San Suu Kyi’s National League for Democracy
			 and affiliated parties won the 1990 elections in a landslide victory, garnering
			 80 percent of the parliamentary seats;
		Whereas before this election, Aung San Suu Kyi was placed
			 under house arrest and the military proceeded to arrest hundreds of members of
			 the National League for Democracy;
		Whereas Aung San Suu Kyi has been under house arrest for
			 14 of the past 20 years;
		Whereas for her nonviolent struggle for democracy and
			 human rights, Aung San Suu Kyi received the Nobel Peace Prize in 1991;
		Whereas in April 2008, Congress completed passage of
			 legislation to award the Congressional Gold Medal, the United States Congress’
			 highest civilian honor, to Burma’s democracy advocate Aung San Suu Kyi;
		Whereas, on August 19, 2007, prominent student and
			 democracy leaders peacefully took to the streets in Rangoon and elsewhere to
			 protest the draconian action of the military junta in Rangoon;
		Whereas by mid-September, more than 100,000 democracy
			 supporters, led by Buddhist monks, were protesting;
		Whereas the Burmese regime threatened to “take action”,
			 and on September 26, 2007, the military opened fire on peaceful protesting
			 crowds demanding democratic reforms;
		Whereas an estimated 200 people were killed, hundreds
			 injured, and thousands of individuals were arrested, imprisoned, or tortured as
			 part of this violent crackdown;
		Whereas amidst the crisis in parts of the country caused
			 by Cyclone Nargis, the country’s military junta staged a referendum to force
			 through a new constitution, drafted without input from the opposition;
		Whereas the vote for the referendum did not follow a free
			 and fair democratic process;
		Whereas conditions prior to the referendum consisted of
			 repression, a lack of a free media, and a lack of an independent referendum
			 commission and courts to supervise the vote;
		Whereas the regime’s constitution, on which it predicates
			 its upcoming elections in 2010, contains an amnesty provision that exempts
			 members of the military regime from civilian prosecution;
		Whereas the amnesty provision is a blatant attempt to
			 legitimize the systematic violence in the country for all junta inflicted
			 crimes;
		Whereas the constitution removes any rights for civil
			 redress for victims of crimes committed by the military and leaders of the
			 democratic opposition have refused to accept this constitution;
		Whereas following the visit of an uninvited man from the
			 United States to her home in August 2009, Aung San Suu Kyi was sentenced to an
			 additional 18 months of house arrest for allowing the man to stay briefly in
			 her home without official permission;
		Whereas this trial and the following rejection of an
			 appeal was decried as a sham by the international community and was widely seen
			 as a move to prevent Aung San Suu Kyi from participating in the 2010 national
			 elections;
		Whereas since May 2009, the regime has started to disband
			 and disarm the ethnic opposition groups by issuing orders to reduce their
			 troops from the current levels of about 50,000 to 7,000, and then transfer them
			 under the authority of the regime by end of October;
		Whereas as a majority of ceasefire groups have refused to
			 comply, in August, the regime started to attack the smallest group, Kokang, and
			 defeated it in a week;
		Whereas this attack against Kokang and the occupying
			 Kokang region forced over 40,000 people to flee to China as refugees and sent
			 the message to other ceasefire groups to obey its order;
		Whereas the escalation of civil war and further
			 destabilizing of the region can be expected anytime soon as the regime is
			 strengthening its troops in the region for further attack and the ceasefire
			 groups are preparing to defend their regions;
		Whereas in June 2009, the United States tracked a North
			 Korean ship carrying a suspicious cargo believed to be heading to Burma, but
			 the ship returned to North Korea without ever reaching Burma;
		Whereas North Korea is internationally known to
			 proliferate nuclear and missile materials and information;
		Whereas the United Nations has passed over 30 resolutions
			 decrying the Burmese military regime’s human rights violations and blatant
			 system of impunity;
		Whereas the regime has dismissed these resolutions by
			 waging a war against its civilian population and destroying or forcing the
			 abandonment of over 3,300 villages since 1996;
		Whereas these inhumane tactics have caused a serious
			 refugee crisis numbering more than 1,000,000 between 1996 and 2006, and up to
			 500,000 internally displaced persons remaining today;
		Whereas the ruling military junta in Burma has one of the
			 worst human rights records in the world and routinely violates the rights of
			 Burmese citizens, including the systematic use of rape as a weapon of war,
			 extrajudicial killings, arbitrary arrests and detention, torture, as well as
			 slave and child labor, including child soldiers;
		Whereas the International Labor Organization (ILO) since
			 1998 has found that Burma’s state authorities use “widespread” and “systematic”
			 forced labor, arrest, or dismiss workers affiliated with labor protests, and
			 murder, imprison, and torture trade unionists;
		Whereas the ILO as recently as June 2009, concluded
			 Burma’s military regime has continuously failed to implement the Convention
			 since 1996;
		Whereas the United Nations Working Group on Arbitrary
			 Detention has stated five times that the detention of Aung San Suu Kyi by the
			 Burmese military regime violates international law;
		Whereas in March 2009, in opinion No. 46/2008 the United
			 Nations committee announced for the first time that Aung San Suu Kyi’s house
			 arrest violates, not only international law, but Burmese law as well, further
			 highlighting the Burmese junta’s utter disregard for the rule of law;
		Whereas, on October 11, 2007, the United
			 Nations Security Council issued a statement condemning the violence in Burma,
			 urging the release of all political prisoners, and calling on the State Peace
			 and Development Council (SPDC) to enter into a United Nations-mediated dialogue
			 with its political opposition;
		Whereas in July 2008, the Congress overwhelmingly passed
			 and President George W. Bush signed into law the Tom Lantos Block Burmese JADE
			 Act (Public Law 110–286) imposing further financial and travel sanctions on the
			 Burmese military regime;
		Whereas since 2003, Congress has annually renewed import
			 restrictions affiliated with the Burmese Freedom and Democracy Act (Public Law
			 108–61) which imposes sanctions on the ruling Burmese military junta with the
			 purpose of strengthening Burma’s democratic forces and supporting and
			 recognizing the National League of Democracy as the legitimate representative
			 of the Burmese people;
		Whereas this act was once again renewed and signed into
			 law by President Obama on July 28, 2009;
		Whereas in September 2009, the Administration concluded a
			 seven-month review of United States policy towards Burma, the revised policy
			 seeks credible democratic reform by maintaining the current sanctions against
			 the Burmese regime in addition to direct engagement with senior Burmese
			 officials; and
		Whereas the European Union, Canada, and Australia have
			 imposed their own sanctions against the Burmese regime: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)insists that Burma’s military regime begin
			 a meaningful tripartite political dialogue with Aung San Suu Kyi, the National
			 League for Democracy, and ethnic nationalities toward national reconciliation,
			 and the full restoration of democracy, freedom of assembly, freedom of
			 movement, freedom of speech, freedom of the press, and internationally
			 recognized human rights for all Burmese citizens;
			(2)demands the
			 immediate and unconditional release of Aung San Suu Kyi, detained Buddhist
			 monks, and all other political prisoners and prisoners of conscience;
			(3)calls for full
			 accountability of those responsible for human rights violations;
			(4)calls on governments around the world,
			 including the nations of the European Union and the Association of Southeast
			 Asian Nations (ASEAN) to strengthen sanction regimes against Burma, with the
			 goal of denying the Burmese ruling junta hard currency to continue its campaign
			 of repression;
			(5)calls on the
			 United Nations Security Council to immediately pass a resolution imposing
			 multilateral sanctions on Burma’s military regime, including a complete arms
			 embargo, and to take other appropriate action to respond to the growing threat
			 the State Peace and Development Council (SPDC) poses in Burma and the
			 region;
			(6)calls for the
			 Administration to fully implement the Tom Lantos Block Burmese JADE Act (Public
			 Law 110–286) to include financial sanctions as well as the appointment of a
			 United States Special Coordinator for Burma;
			(7)calls for the
			 Administration to support a United Nations Security Council Commission of
			 Inquiry to investigate the Burmese regime’s war crimes, crimes against
			 humanity, and system of impunity;
			(8)calls on the
			 Burmese junta to change the current fraudulent constitution by permitting
			 members of the democratic opposition and ethnic minorities to participate in
			 government and that these changes are made before the 2010 elections;
			(9)calls for countries throughout the world to
			 unite behind a global arms embargo on the Burmese military regime; and
			(10)demands the Burmese ruling junta release
			 Kyaw Zaw Lwin, a Burmese born American citizen being detained at Insein
			 Prision.
			
